Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 14 objected to because of the following informalities:  A typo occurs in line two of claim 14, “the the” should read “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is unclear because of reciting, “…comprises either an EL wire, or an optical light guide, or a diffusing lens arranged in relation to the longitudinal extension and has a round or cross section or a segment thereof.” (emphasis added).  “Either” assumes there are only two choices and should be changed to, “one of” or similar language; it is unclear if the, “and has a round or cross section or a segment thereof,” is referring to the diffusing lens or the at least one elongated lighting device. For examination purposes the claim has been interpreted as meaning the diffusing lens has a round or cross section or a segment thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leninger US 2008/0122302.
As for claim 1, Leninger discloses a hand-held power tool (see Figure 2 paragraph 0095; power tool paragraph 0124), comprising a tool housing (115 Fig 2, also see housing 700 Figures 14-15 ), a working element (ratchet wrench 100) protruding from the tool housing (see Fig 2) and designed to perform a working movement during an intended use of the power tool (air ratchet wrench, paragraph 0095), and a motor (air motor) located inside the tool housing (paragraph 0095, Fig 2 within tool housing 115) and designed to drive the working element to perform the working movement during the intended use of the power tool (paragraph 0096-0098).  
In another embodiment Leninger teaches the power tool further comprises at least one elongated light emitting device (electroluminescent wire, paragraph 0124) having a longitudinal extension (tool bodylines, lettering, or company logo) and located at least partially on an external surface of the tool housing (12), wherein the at least one elongated light emitting device is designed to emit light along at least part of its longitudinal extension in a direction that is essentially perpendicular to the longitudinal extension of the elongated light emitting device (side emitting EL wire emits perpendicular to the extension direction of the wire, paragraph 0124).
Although this lighting configuration is not shown on the body of the embodiment of Figure 2 it is taught as an alternate illuminating means with desirable effects, therefore it would have been obvious for one having ordinary skill in the art to utilize the EL side emitting configuration with the embodiment of Figure 2 to draw attention to impart useful information on the tool body, for example for lettering, logos, etc. (see paragraph 0124). 
As for claim 19, Leninger discloses a hand-held power tool (see Figure 2 paragraph 0095; power tool paragraph 0124), comprising a tool housing (115 Fig 2, also see housing 700 Figures 14-15 ), a working element (ratchet wrench 100) protruding from the tool housing (see Fig 2) and designed to perform a working movement during an intended use of the power tool (air ratchet wrench, paragraph 0095), and a motor (air motor) located inside the tool housing (paragraph 0095, Fig 2 within tool housing 115) and designed to drive the working element to perform the working movement during the intended use of the power tool (paragraph 0096-0098).  
In another embodiment Leninger teaches the power tool further comprises at least one elongated light emitting device (electroluminescent wire, paragraph 0124) having a longitudinal extension (tool bodylines, lettering, or company logo) and located at least partially on an external surface of the tool housing (12), wherein the at least one elongated light emitting device is designed to emit light along at least part of its longitudinal extension in a direction that is essentially perpendicular to the longitudinal extension of the elongated light emitting device (side emitting EL wire emits perpendicular to the extension direction of the wire, paragraph 0124).
Although this lighting configuration is not shown on the body of the embodiment of Figure 2 it is taught as an alternate illuminating means with desirable effects, therefore it would have been obvious for one having ordinary skill in the art to utilize the EL side emitting configuration with the embodiment of Figure 2 to draw attention to impart useful information on the tool body, for example for lettering, logos, etc. (see paragraph 0124). Leninger further teaches that the EL illuminator may be between transparent capacitive substrates (see paragraph 0124; see above for teaching regarding having the EL wire be in an elongated configuration).
As for claim 2, Leninger discloses the at least one elongated light emitting device comprises an electroluminescent wire having a longitudinal extension and designed to emit light along at least part of its longitudinal extension in a direction that is essentially perpendicular to its longitudinal extension (highlights tool bodylines, lettering, or logo with phosphor coated side emitting fiber optic filaments, EL wire, see paragraph 0124).
As for claim 10, Leninger discloses wherein the at least one lighting device comprises an electrolumescent wire (see paragraph 0124).
As for claim 13, Leninger teaches the at least one elongated lighting device comprises a light source that is designed to emit light of at least two different colors (light source can emit different colors, paragraphs 0122 and 0124).
As for claim 15, Leninger discloses the at least one elongated light emitting device comprises an EL wire (see paragraph 0124).
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leninger US 2008/0122302 using Liu 2017/0357040 and Buelow US PAT 7330632. 
As for claims 3-8, Leninger discloses the device as discussed above but is silent to the light source being a light guide having a longitudinal extension (58), and a light source (90) designed to emit light and to couple at least part of the emitted light (92) into the optical light guide (88), wherein the optical light guide (88) is designed to couple out at least part of the coupled-in light (94) along at least part of its longitudinal extension (58) in a direction (96) that is essentially perpendicular to its longitudinal extension; the coupled-in light is transmitted within the optical light guide along its longitudinal extension by means of total internal reflection at external boundary surfaces of the optical light guide and/or the optical light guide is solid and/or the optical light guide) is made of a glass material or a transparent plastic material, in particular PMMA, or Polycarbonate, or rubber (claim 4), the optical light guide comprises decoupling elements (100) located along at least part of the longitudinal extension  of the optical light  that are designed to couple out at least part of the coupled-in light  in a direction (that is essentially perpendicular to the longitudinal extension of the optical light guide (claim 5); the decoupling elements (100) are designed and located at or in the optical light guide (88) in such a manner as to couple out the at least part of the coupled-in light (94) into a 180°-space to one side of the optical light guide (88), preferably towards the environment surrounding the tool housing (claim 6), wherein a bundling optic (104) is arranged between the light source (90) and the optical light guide (88), into which the light source (90) couples at least part of its emitted light, wherein the bundling optic (104) is designed to bundle at least part of the light emitted by the light source (90) and to couple a larger proportion of the emitted light (92) into the optical light guide (88) than if the bundling optic (104) was not present.
The examiner takes Official Notice that the use of elongated light guides, fiber optics, light in coupling means, and light extraction means are well known in the art and recognized as equivalents to the elongated lighting device taught by Leninger.  Liu ‘040 and Tissot ‘230 are cited as documentary evidence of these. It would have been obvious for one having ordinary skill in the art to substitute the well-known alternate light guide structures in with Leninger to provide an alternate side-emission light-emitting means to emit diffuse light. One would have been motivated to make these substitutions to achieve an alternate, desired illumination pattern or effect.
As for claim 9, Leninger discloses wherein the at least one light source is embodied as a semiconductor light source, in particular as a light emitting diode (114, paragraph 0099).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leninger US 2008/0122302 using Wei US 2011/0100661 as documentary evidence.
As for claim 11, Leninger teaches the elongated light source can extend along a body line (see paragraph 0124) but fails to specifically teach the tool housing comprises at least two housing shells which are attached to each other along a butt joint in order to form the tool housing. The examiner takes Official Notice that utilizing housing structures that have two housing shells attached is old and well known. Wei is cited as evidence of this (see Fig 16, paragraph 0064). It would have been obvious for one having ordinary skill in the art to look to teachings of Wei and utilize a housing structure with matching halves to provide an alternate tool housing that is easier to assemble and disassemble for maintenance purposes. Regarding locating the elongated emitter along the butt joint between the halves, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the elongated emitter in this location since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Additionally, Leninger suggests placing the EL wire along bodylines (paragraph 0124).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leninger US 2008/0122302 in view of Krafcik US PAT 6465951.
As for claim 12, Leninger teaches the elongated lighting device is located in at least part of a character or symbol (EL wire or EL ink that may be lettering or company logo or art disposed between transparent capacitive substrates embodied with the tool (paragraph 0124), but Leninger is silent to the character or symbol being embossed. Krafcik teaches an EL lighting device that is embossed (col 12 lines 60+ and Fig 15). It would have been obvious for one having ordinary skill in the art to look to Krafcik and utilize an embossed EL lighting device in with Leninger where having a more aesthetically pleasing embossed design is desired.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leninger US 2008/0122302 in view of Shen US PAT 9033536
As for claim 14, Leninger fails to teach the color of the light emitted by the light source depends on a current operation status of the hand-held power tool, comprising but not limited to one or more of: 
- a pressure with which a user presses the working element (30) against a working surface of a work piece during intended use of the hand-held power tool (10),
 - a current charge state of a battery of the hand-held power tool (10), 
- a type of working movement (34) the working element (30) currently performs during intended use of the hand-held power tool (10), 
- a number of rotations per time unit the working element (30) or the motor (28) currently performs during intended use of the hand-held power tool (10), and
 - an operating temperature inside the tool housing (12).
Shen teaches a color emitted by a light source depends on: mode, battery capacity, and/or temperature (see column 2 lines 50+). It would have been obvious for one having ordinary skill in the art to look to the teachings of Shen and provide the circuitry and related components enabling the color of light to be emitted based on mode, battery capacity, and/or temperature, to provide more utility to the tool of Leninger. One would have been motivated to make this combination to provide useful means of portraying information to the user via colors of light emitted by the device.
As for claim 16, Leninger fails to teach wherein whether the electroluminescent wire (72) or the light source (90; 116) emits light (94; 114) continuously or intermittently and/or the frequency of the intermittently emitted light (94; 114) depends on a current operation status of the hand-held power tool (10), comprising but not limited to one or more of:
 - a pressure with which a user presses the working element (30) against a working surface of a work piece during intended use of the hand-held power tool (10),
 - a current charge state of a battery of the hand-held power tool (10),
 - a type of working movement (34) the working element (30) currently performs during intended use of the hand-held power tool (10), 
- a number of rotations per time unit the working element (30) or the motor (28) currently performs during intended use of the hand-held power tool (10), and 
- an operating temperature inside the tool housing (12). 
Shen teaches a flash frequency of a light emitter that depends on a: mode, battery capacity, and/or temperature (see column 2 lines 50+). It would have been obvious for one having ordinary skill in the art to look to the teachings of Shen and provide the circuitry and related components enabling the light to emit continuously or with a particular frequency on mode, battery capacity, and/or temperature, to provide more utility to the tool of Leninger. One would have been motivated to make this combination to provide useful means of portraying information to the user via frequency of flashes or lack thereof of light emitted by the device.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leninger US 2008/0122302 in view of Tissot US 2019/0004230.
As for claim 17, Leninger fails to teach or disclose at least one elongated holding arrangement (200) made of a transparent material and adapted for receiving and surrounding at least part of the elongated light emitting device (56) and for being attached to the tool housing (12). Tissot teaches at least one elongated holding arrangement made of a transparent material and adapted for receiving and surrounding at least part of the elongated light emitting device and for being attached to the tool housing (see protective body 3 that surrounds fiber, Fig 1a, paragraph 0026; may be transparent 0007). It would have been obvious for one having ordinary skill in the art to combine the protective cover of Tissot with Leninger and place it on the exterior housing of the tool as a means to add further protection to the EL wire. One would have been motivated to make this combination to add additional protection to the lighting device. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leninger US 2008/0122302 using Liu ‘040 and Tissot ‘230 as documentary evidence and further in view of Shen.
Leninger discloses a hand-held power tool (see Figure 2 paragraph 0095; power tool paragraph 0124), comprising a tool housing (115 Fig 2, also see housing 700 Figures 14-15 ), a working element (ratchet wrench 100) protruding from the tool housing (see Fig 2) and designed to perform a working movement during an intended use of the power tool (air ratchet wrench, paragraph 0095), and a motor (air motor) located inside the tool housing (paragraph 0095, Fig 2 within tool housing 115) and designed to drive the working element to perform the working movement during the intended use of the power tool (paragraph 0096-0098).  
In another embodiment Leninger teaches the power tool further comprises at least one elongated light emitting device (electroluminescent wire, paragraph 0124) having a longitudinal extension (tool bodylines, lettering, or company logo) and located at least partially on an external surface of the tool housing (12), wherein the at least one elongated light emitting device is designed to emit light along at least part of its longitudinal extension in a direction that is essentially perpendicular to the longitudinal extension of the elongated light emitting device (side emitting EL wire emits perpendicular to the extension direction of the wire, paragraph 0124).
Although this lighting configuration is not shown on the body of the embodiment of Figure 2 it is taught as an alternate illuminating means with desirable effects, therefore it would have been obvious for one having ordinary skill in the art to utilize the EL side emitting configuration with the embodiment of Figure 2 to draw attention to impart useful information on the tool body, for example for lettering, logos, etc. (see paragraph 0124).
Leninger discloses the at least one elongated light emitting device comprises an electroluminescent wire having a longitudinal extension and designed to emit light along at least part of its longitudinal extension in a direction that is essentially perpendicular to its longitudinal extension (highlights tool bodylines, lettering, or logo with phosphor coated side emitting fiber optic filaments, EL wire, see paragraph 0124).
Leninger discloses the device as discussed above but is silent to the light source being a light guide having a longitudinal extension (58), and a light source (90) designed to emit light and to couple at least part of the emitted light (92) into the optical light guide (88), wherein the optical light guide (88) is designed to couple out at least part of the coupled-in light (94) along at least part of its longitudinal extension (58) in a direction (96) that is essentially perpendicular to its longitudinal extension; the coupled-in light is transmitted within the optical light guide along its longitudinal extension by means of total internal reflection at external boundary surfaces of the optical light guide and/or the optical light guide is solid and/or the optical light guide) is made of a glass material or a transparent plastic material, in particular PMMA, or Polycarbonate, or rubber (claim 4), the optical light guide comprises decoupling elements (100) located along at least part of the longitudinal extension  of the optical light  that are designed to couple out at least part of the coupled-in light  in a direction (that is essentially perpendicular to the longitudinal extension of the optical light guide (claim 5); the decoupling elements (100) are designed and located at or in the optical light guide (88) in such a manner as to couple out the at least part of the coupled-in light (94) into a 180°-space to one side of the optical light guide (88), preferably towards the environment surrounding the tool housing (claim 6), wherein a bundling optic (104) is arranged between the light source (90) and the optical light guide (88), into which the light source (90) couples at least part of its emitted light, wherein the bundling optic (104) is designed to bundle at least part of the light emitted by the light source (90) and to couple a larger proportion of the emitted light (92) into the optical light guide (88) than if the bundling optic (104) was not present.
The examiner takes Official Notice that the use of elongated light guides, fiber optics, light in coupling means, and light extraction means are well known in the art and recognized as equivalents to the elongated lighting device taught by Leninger.  Liu ‘040 and Tissot ‘230 are cited as documentary evidence of these. It would have been obvious for one having ordinary skill in the art to substitute the well-known alternate light guide structures in with Leninger to provide an alternate side-emission light-emitting means to emit diffuse light. One would have been motivated to make these substitutions to achieve an alternate, desired illumination pattern or effect.
Leninger teaches the at least one elongated lighting device comprises a light source that is designed to emit light of at least two different colors (light source can emit different colors, paragraphs 0122 and 0124) and or emits continuously or intermittently at a certain frequency. Leninger fails to teach wherein whether the color of light of the electroluminescent wire (72) or the light source (90; 116) emits light (94; 114) continuously or intermittently and/or the frequency of the intermittently emitted light (94; 114) depends on a current operation status of the hand-held power tool (10), comprising but not limited to one or more of:
 - a pressure with which a user presses the working element (30) against a working surface of a work piece during intended use of the hand-held power tool (10),
 - a current charge state of a battery of the hand-held power tool (10),
 - a type of working movement (34) the working element (30) currently performs during intended use of the hand-held power tool (10), 
- a number of rotations per time unit the working element (30) or the motor (28) currently performs during intended use of the hand-held power tool (10), and 
- an operating temperature inside the tool housing (12). 
Shen teaches a flash frequency and or a color of a light emitter that depends on a: mode, battery capacity, and/or temperature (see column 2 lines 50+). It would have been obvious for one having ordinary skill in the art to look to the teachings of Shen and provide the circuitry and related components enabling the light to emit a color of light and/or continuously or intermittently with a particular frequency on mode, battery capacity, and/or temperature, to provide more utility to the tool of Leninger. One would have been motivated to make this combination to provide useful means of portraying information to the user via frequency of flashes or lack thereof of light emitted by the device.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RILEY, HAO, and QIU (see references cited) teach relevant illuminated tool devices and/or elongated light guides similar to that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875